[Cite as Krooss v. Murry, 123 Ohio St.3d 85, 2009-Ohio-4051.]




               KROOSS, APPELLANT, v. MURRY, JUDGE, APPELLEE.
         [Cite as Krooss v. Murry, 123 Ohio St.3d 85, 2009-Ohio-4051.]
Prohibition — Petition denied — Trial court does not patently and
        unambiguously lack jurisdiction — Underlying case has territorial
        connection to municipal court.
  (No. 2009-0449 — Submitted August 11, 2009 — Decided August 18, 2009.)
    APPEAL from the Court of Appeals for Greene County, No. 2008-CA-100,
                                     2009-Ohio-214.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Paul Krooss, for a writ of prohibition to prevent appellee,
Xenia Municipal Court Judge Michael Murry, from proceeding in a case
involving Krooss.      Contrary to appellant’s assertions, Judge Murry does not
patently and unambiguously lack jurisdiction over the underlying case, because
the case has a territorial connection to the municipal court. See Cheap Escape
Co., Inc. v. Haddox, L.L.C., 120 Ohio St.3d 493, 2008-Ohio-6323, 900 N.E.2d
601, syllabus. Absent a patent and unambiguous lack of jurisdiction, Krooss has
an adequate remedy by appeal to raise his jurisdictional claim. State ex rel. Plant
v. Cosgrove, 119 Ohio St.3d 264, 2008-Ohio-3838, 893 N.E.2d 485, ¶ 5.
                                                                     Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Herbert Creech, for appellant.
        Ronald C. Lewis, Xenia Law Director, for appellee.
                              ______________________